PER CURIAM.
The estate of Henning Jensen appeals from a judgment awarding Dorrit Jensen attorney’s fees and costs incurred during litigation for dissolution of marriage.
The underlying final judgment of dissolution ended a twenty-year marriage which had produced two daughters and a successful Coral Gables business. By its terms, the judgment distributed the parties’ marital properties and made certain other findings heard on appeal by this court. With the exception of a reversal of reservation of jurisdiction for the award of the wife’s attorney’s fees, the final judgment of dissolution was affirmed, Gustafson v. Jensen, 515 So.2d 1298 (Fla. 3d DCA 1987). In *687accordance with that opinion, we reverse the trial court’s award of attorney’s fees to Dorrit Jensen, while affirming the award of costs. The case law of Florida holds that when a wife receives a substantial share of the marital assets, she should bear her own attorney’s fees. Bloodwell v. Bloodwell, 508 So.2d 771 (Fla. 5th DCA 1987); Arsht v. Arsht, 467 So.2d 421 (Fla. 3d DCA 1985); Waters v. Waters, 461 So.2d 976 (Fla. 1st DCA 1984).
Reversed in part; affirmed in part.